DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
the comprising in line 2 should be at the end of line 1 and followed by a colon;
“the axial direction” in line 3 should read “an axial direction” as it has not been previously recited;
the “wherein the MF expander spring” in lines 3-4 should be removed as the two clauses that follow are part of the “comprising” transitional phrase of the preamble, and the following clauses should be reworked so each structural component is on a separate line; 
the “has” in line 4 and the “comprises” in line 7 should be removed (pursuant to the above objection);
“an upper scraper ring”, “a three-piece oil scraper ring, and “a lower scraper ring” in lines 7-9 should respectively read “the upper scraper ring”, “the three-piece oil scraper ring, and “the lower scraper ring” as they have previously been recited;
the “wherein” in line 11 should be at the start of line 12 and there should be an “and” at the end of line 11.  
Appropriate correction is required.

Claims 15, 18, 10, 21, 24, and 25 are objected to because of the following informalities: “the acute angle (α, β)” in each claim should read “the acute angles (α)”. Appropriate correction is required.

Claims 17 is objected to because of the following informalities: “the acute angles (β)” should read “the obtuse angles (β)”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 1398549.
With regard to claim 14, FR ‘549 discloses an MF expander spring (as seen in Fig. 1-6, which Examiner notes is of the type of Spring commonly referred to as an MF spring/expander and is substantially similar to that disclosed by Applicant as an MF expander spring) for a three-part oil scraper ring (Examiner notes this is an intended use which FR ‘549 anticipates as it actually discloses such. See Fig. 2 showing two side rails and a spring/spacer expander), comprising a steel band (i.e. the main body of the spring expander), which is corrugated in a trapezoidal or diamond-shaped manner in the axial direction (as seen in Figs. 3-6), wherein the MF expander spring has axial protrusions (32/33), which are intended to abut in each case against an upper or lower oil scraper ring from the inside in the radial direction (as seen in Fig. 2 they are actually shown doing such and thus this intended use), in order to press said axial protrusions outwards against an inner cylinder surface (as seen in Fig. 2 they are actually shown doing such and thus this intended use), comprises upper flat sections (each upper 28), which are intended to abut against an upper scraper ring of a three-part oil scraper ring in the axial direction (as seen in Fig. 2 they are actually shown doing such and thus this intended use), comprises lower flat sections (each lower 29), which are intended to abut against a lower scraper ring of the three-part oil scraper ring in the axial direction (as seen in Fig. 2 they are actually shown doing such and thus this intended use), and comprises flank sections (i.e. the edges of 26), which extend between the upper flat sections and the lower flat sections (as seen in Figs. 2-3, etc.), wherein at least every second flank section forms an acute angle (α) with the associated upper or lower flat sections (as seen in Figs. 3-5 and as labeled in Examiner annotated Fig. 3 below), and that every other second flank section forms an obtuse angle (β) with the associated upper or lower flat section (as seen in Figs. 3-5 and as labeled in Examiner annotated Fig. 3 below).


    PNG
    media_image1.png
    336
    689
    media_image1.png
    Greyscale


With regard to claim 19, FR’549 discloses a three-part oil scraper ring (i.e. as seen in Fig. 2) comprising an expander spring according to claim 14 (as disclosed in the rejection of claim 14 above) and an upper and a lower scraper ring (10 and 11 respectively), wherein the MF expander spring supports the upper scraper ring to the top and the lower scraper ring to the bottom (as seen in Fig. 2 due to the contact at 32/33), and pushes both scraper rings to the outside (as seen in Fig. 2 due to the contact at 28/29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-16, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over FR 1398549.
With regard to claim 15, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 85 and 70 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 85 and 70 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 85 and 70 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 16, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the obtuse angle is at least approximately between 95 and 120 degrees. It would have been considered obvious to one having ordinary skill in the art to have the obtuse angle be at least approximately between 95 and 120 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have t the obtuse angle be at least approximately between 95 and 120 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 18, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 55 and 35 degrees and the obtuse angle is between 105 and 120 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 55 and 35 degrees and the obtuse angle be between 105 and 120 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 55 and 35 degrees and the obtuse angle be between 105 and 120 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 20, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 82 and 73 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 82 and 73 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 82 and 73 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 21, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 79 and 76 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 79 and 76 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 79 and 76 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 22, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the obtuse angle is at least approximately between 98 and 117 degrees. It would have been considered obvious to one having ordinary skill in the art to have the obtuse angle be at least approximately between 98 and 117 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have t the obtuse angle be at least approximately between 98 and 117 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 23, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the obtuse angle is at least approximately between 101 and 114 degrees. It would have been considered obvious to one having ordinary skill in the art to have the obtuse angle be at least approximately between 101 and 114 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have t the obtuse angle be at least approximately between 101 and 114 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 24, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 52 and 38 degrees and the obtuse angle is between 108 and 117 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 52 and 38 degrees and the obtuse angle be between 108 and 117 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 52 and 38 degrees and the obtuse angle be between 108 and 117 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 25, it does not appear that FR ‘549 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 49 and 41 degrees and the obtuse angle is between 111 and 114 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 49 and 41 degrees and the obtuse angle be between 111 and 114 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 49 and 41 degrees and the obtuse angle be between 111 and 114 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

Examiner’s Comments/Recommendations
In the interest of advancing prosecution, Examiner recommends claiming additional structural differences or , with respect to the claimed ranges of angles, any showing of unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and shows additional examples of similar MF spring/spacer expanders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675